       Case 2:17-cv-00120-RWS Document 230 Filed 04/08/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                         GAINESVILLE DIVISION

PATRICIA HOLLAND, THE
SURVIVING MOTHER OF KIP
EUGENE HOLLAND AND WAYNE
HOLLAND AS THE
ADMINISTRATOR OF THE ESTATE
OF KIP EUGENE HOLLAND,
DECEASED,

       Plaintiffs,
                                          CIVIL ACTION FILE
v.                                        NUMBER 2:17-CV-0120

CYPRESS INSURANCE COMPANY
AND KARI BELL, AS
ADMINISTRATOR OF THE ESTATE
OF JAMES WENDELL HARPER,
DECEASED,

       Defendants.

 REQUEST FOR ORAL ARGUMENT ON MOTION FOR JUDGMENT AS
  A MATTER OF LAW OR IN THE ALTERNATIVE FOR NEW TRIAL

      Pursuant to Local Rule 7.1(e) and Judge Story’s Standing Order Regarding

Civil Litigation § II(h), Defendants hereby request oral argument on their Motion

for Judgment as a Matter of Law or in the Alternative for New Trial. In

accordance with Judge Story’s Standing Order, Defendants state that Jonathan

Spital, an associate with Holland & Knight LLP who is less than seven years out of



                                        -1-
        Case 2:17-cv-00120-RWS Document 230 Filed 04/08/20 Page 2 of 6




law school, will conduct the oral argument on at least one substantial issue in the

case.

        Plaintiffs obtained a wrongful death judgment of over $21 million arising

from a motor vehicle accident despite undisputed evidence that the Defendant

driver, James Harper, fell ill just minutes prior to the accident, and unrebutted

medical testimony that Harper had no underlying conditions which would have

made his sudden incapacitation foreseeable. Oral argument is warranted as to

whether this undisputed evidence entitles Defendants to judgment as a matter of

law (“JMOL”) under the “act of God” defense—at least to JMOL on Plaintiffs’

claim for bad faith attorneys’ fees pursuant to O.C.G.A. § 13-6-11—or as to

whether Defendants are, in the alternative, entitled to a new trial.

        In particular, oral argument would aid the Court with respect to its analysis

of the 2015 Amendments to Georgia’s Direct Action statute, O.C.G.A. § 40-2-140,

which neither this Court nor Georgia’s appellate courts have addressed. The

question is: When the General Assembly added limiting language specifying that

the statute does not “diminish the rights of any person to pursue an action directly

against a for-hire intrastate motor carrier’s insurer,” did it intend to authorize a

direct action against an interstate motor carrier’s insurer? This issue impacts not

only the question of whether Cypress Insurance Company was a proper party to


                                           -2-
        Case 2:17-cv-00120-RWS Document 230 Filed 04/08/20 Page 3 of 6




this action, but also whether Harper is at least entitled to a new trial as a result of

the prejudicial impact of having the insurance company as a named co-Defendant.

        Oral argument is also warranted regarding the propriety of Plaintiffs’

$6,000,000 attorneys’ fees award, which equates to paying counsel at a rate of

$5,500 an hour. Under Georgia law, an award of attorneys’ fees under O.C.G.A. §

13-6-11 must be “reasonable.” See Georgia Dep't of Corr. v. Couch, 295 Ga. 469,

483 (2014); Rivergate Corp. v. BCCP Enterprises, Inc., 198 Ga. App. 761, 763

(1991) (applying reasonableness standard to claim for attorneys’ fees under

O.C.G.A. § 13–6–11). While contingency fee contracts can be considered in the

mix of evidence proffered in support of the reasonableness of a fee request, “the

party seeking fees must also introduce evidence of hours, rates, or some other

indication of the value of the professional services actually rendered.” Couch, 295

Ga. at 483. Defendants respectfully submit that oral argument on the attorneys’ fee

award would be beneficial, as Georgia trial courts have taken varying approaches

to this issue, which is currently pending in the Georgia Court of Appeals in another

case.

        Other points of error raised by Defendants are also worthy of oral argument.

Accordingly, Defendants respectfully request the Court to grant oral argument.

        Respectfully submitted this 8th day of April, 2020.


                                           -3-
Case 2:17-cv-00120-RWS Document 230 Filed 04/08/20 Page 4 of 6




                            /s/ Laurie Webb Daniel
                            Laurie Webb Daniel
                            Georgia Bar No. 204225
                            Jonathan Spital
                            Georgia Bar No. 647816
                            HOLLAND & KNIGHT LLP
                            1180 West Peachtree Street NW, Ste. 1800
                            Atlanta, Georgia 30309
                            Phone: (404) 817-8500
                            Facsimile: (404) 881-0470
                            laurie.daniel@hklaw.com
                            jonathan.spital@hklaw.com


                            DENNIS, CORRY, SMITH
                            & DIXON, LLP
                            Grant B. Smith, ESQ.
                            Georgia bar number 658345
                            900 Circle 75 Parkway, Suite 1400
                            Atlanta, GA 30339
                            (404) 926-3658
                            (404) 365-0134 Facsimile
                            Gbs@dcplaw.com


                            Attorneys for Defendants




                             -4-
       Case 2:17-cv-00120-RWS Document 230 Filed 04/08/20 Page 5 of 6




                         CERTIFICATE OF SERVICE

      I electronically filed this REQUEST FOR ORAL ARGUMENT ON

MOTION FOR JUDGMENT AS A MATTER OF LAW OR IN THE

ALTERNATIVE FOR NEW TRIAL with the Clerk of Court using the CM/ECF

system which will automatically send email notification of such filing to the

following attorneys of record:

      R. Shane Lazenby, Esq.
      Lazenby Law Group
      1651 Thompson Bridge Road
      P.O. Box 2875
      Gainesville, GA 30503

      Grant B. Smith, Esq.
      DENNIS, CORRY, SMITH & DIXON, LLP
      900 Circle 75 Parkway, Suite 1400
      Atlanta, GA 30339

      Elliot Kerzner
      Cozen O'Connor
      1230 Peachtree Street NE Suite 400
      Atlanta, GA 30309



      This 8th day of April, 2020.

                                     /s/ Laurie Webb Daniel
                                     Laurie Webb Daniel
                                     Georgia Bar No. 204225
          Case 2:17-cv-00120-RWS Document 230 Filed 04/08/20 Page 6 of 6




                      LOCAL RULE 7.1(D) CERTIFICATION

         Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing has been

prepared with Times New Roman, 14 point.


         This 8th day of April, 2020.

                                         /s/ Laurie Webb Daniel
                                         Laurie Webb Daniel
                                         Georgia Bar No. 204225




                                            6
#74049740_v1
